MEMORANDUM**
Iran R. Poe, who is civilly committed pursuant to California’s Sexually Violent Predator Act, appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that employees of Atascadero State Hospital violated his eon*626stitutional rights by denying him medical care, placing him in seclusion, and searching his living area. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998). We affirm.
The district court properly dismissed Poe’s claims of deliberate indifference to his serious medical needs, after allowing him two opportunities to amend his complaint, because Poe failed to allege that hospital staff knew of, and consciously disregarded his complaints of pain. Moreover, Poe’s disagreement, if any, as to his treatment plan does not rise to the level of a constitutional violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
The district court properly dismissed Poe’s claims regarding his conditions of confinement and the search of his living area because he did not, and could not allege that these measures were not related to a legitimate penological interest. See Frost, 152 F.3d at 1130. Further, detainees do not have a protected liberty interest to remain in a certain classification, remain in the general population, or not have their privileges restricted as a preventative security measure. See id. Poe’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.